COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00428-CR


SAMANTHA LEE HOWARD                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1365143D

                                       ----------

                          MEMORANDUM OPINION 1

                                       ----------

      Samantha Howard filed a pro se notice of appeal from the trial court’s

amendment of the conditions of her deferred adjudication community

supervision. Not only has this court not received any written orders of the trial

court, an order modifying the terms of deferred adjudication community

supervision is not subject to a direct appeal to this court at the time it is rendered.


      1
       See Tex. R. App. P. 47.4.
Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see Davis v. State,

195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (holding that reasoning of

Basaldua, which addressed a straight probation modification order, applies to the

modification of terms of community supervision in deferred adjudication cases);

Helms v. State, Nos. 02-14-00170-CR, 02-14-00171-CR, 2014 WL 3778283, at

*1 (Tex. App.––Fort Worth July 31, 2014, no pet.) (mem. op., not designated for

publication); see also Tex. R. App. P. 26.2(a)(1). Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 3, 2016




                                         2